Opinión concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 20 de junio de 1980
El recurrido Reyes Coreano es un servidor público, em-pleado regular del Gobierno durante 17 años, los últimos tres con la Autoridad de los Puertos en el servicio exento, hasta que por Reglamento adoptado por dicha corporación pública el 17 noviembre, 1976 su puesto fue clasificado de carrera; ascendido con mayor responsabilidad y retribución por la nueva administración que advino al poder como resultado de los comicios de 1976, y finalmente despedido sin cargos ni audiencia efectivo el 31 mayo, 1977 por considerarse su puesto de confianza, y no obstante la Autoridad haber adop-tado un segundo Reglamento el 17 marzo, 1977 que ratificó el anterior y mantuvo el puesto del recurrido fuera de los designados como de confianza.
El Tribunal Superior, Sala de San Juan (Peter Ortiz, J.), expidió injunction el 24 agosto, 1978 ordenando a la Autori-*59dad reinstalar al empleado en un puesto igual al que ocu-paba, con abono de sueldos que el despido le impidió percibir, y por sentencia y opinión de 31 mayo, 1979 confirmamos la sala de instancia. Reconsideramos el 20 noviembre, 1979 y dejamos sin efecto nuestra primera sentencia, pero a solicitud de reconsideración del empleado recurrido, oímos argumento en vista oral el 19 febrero, 1980 quedando dicha moción some-tida con escrito suplementario de argumentación que solici-tamos del recurrido.
La opinión de este Tribunal de 20 noviembre, 1979 en reconsideración, reclama como fundamentos de decisión los siguientes: (1) que el recurrido nunca completó los trámites exigidos por el Art. 103.3 de ambos Reglamentos de la Auto-ridad de Puertos (17 nov., 1976 y 17 marzo, 1977) para entrar al Servicio de Carrera; (2) que la extensión del prin-cipio de mérito a todos los sectores del empleo público, y con él la prohibición de transacciones de personal en las inmedia-ciones pre y post eleccionarias, excluye regularidad en el cam-bio de clasificación del puesto del recurrido. Ambos funda-mentos son contrarios a la legislación especial que gobierna este caso.
No hay que detenerse ante la insinuación de que la apli-cación de la See. 4.7 de la Ley de Personal (período de veda electoral) a sólo parte del servicio público “puede encerrar serios problemas constitucionales” porque el reglamento exi-gido de las corporaciones y agencias excluidas, incorporando el principio de mérito necesariamente deberá comprender la prohibición de transacciones de personal en las inmediaciones pre y post eleccionarias, quedando todos los empleados bajo una norma común.
La transición en el sistema de personal del Gobierno, puesta en marcha por la aprobación de la Ley Núm. 5 de 14 octubre, 1975, se caracteriza por un cuidadoso ordenamiento dirigido a la protección de los derechos del servidor público. Al efecto, el Art. 9 de la Ley (3 L.P.R.A. see. 1421) en *60nueve incisos traza la evolución del anterior al nuevo régimen de personal de los empleados que ocuparen puestos en el Ser-vicio por Oposición, los de nombramiento transitorio o de emergencia y los que procedan del Servicio sin Oposición o del Exento. Al confrontar la situación especial de aquellos empleados de agencias y corporaciones públicas excluidas, que no tienen la protección de la negociación colectiva ni la que disfruta el restante personal de servicio público, ordenó el legislador en la Sec. 10.6 (4) que dichas corporaciones y agen-cias adoptaran, dentro de los 120 días siguientes a la aproba-ción de la Ley, un reglamento de personal incorporando el principio de mérito. (1) La orfandad de estos empleados para quienes no había protección de ley, ni de reglamento, ni de convenio colectivo fue destacada en Pastor Lozada v. Director Ejecutivo, 101 D.P.R. 923, 932 (1974), y para llenar ese vacío cumpliendo el mandato legislativo, la Autoridad de los Puertos aprobó el Reglamento de 17 noviembre, 1976 me-diante el cual clasificó el puesto del recurrido en el Servicio de Carrera. Con plena facultad para así actuar, derivada de su estatuto orgánico (Ley Núm. 125 de 7 mayo, 1942 (23 L.P.R.A. see. 331 y ss.)), dicho cambio reflejó el criterio de la corporación pública al evaluar la idoneidad y competencia del recurrido como servidor público durante 17 años, desde el 1° julio, 1974 con la Autoridad de los Puertos, y la futilidad de someterlo a los requisitos ordenados en el Art. 103.3 de dicho Reglamento para adquirir el status de empleado de carrera en el momento mismo en que, por vez primera, adopta tal reglamentación. Por ley, la Autoridad es completamente *61autónoma para tomar decisiones respecto a la urgencia y necesidad de los cambios de su personal;(2) por estar ex-presamente excluida del sistema de administración central no tiene el recurso provisto en el Art. 4.4(c) de la Ley, 3 L.P.R.A. sec. 1334(c), para llenar plazas sin oposicióni(3) *62cuando las exigencias particulares y excepcionales del ser-vicio y las cualificaciones especiales de los empleados así lo justifiquen, faltando un registro de elegibles y tiempo para establecerlo. Al cambiar, por reglamento, la clasificación del puesto del recurrido del servicio exento al de carrera, utilizó el único canal abierto para atender a sus intereses y a las necesidades del servicio, que no podían sacrificarse ni pos-ponerse por el hecho de incluir en el mismo Reglamento de 1976 un Art. 103.3 que fijara requisitos de oposición y libre competencia para sus empleados de carrera. No se ha demos-trado que esta solución prospectiva a la función de instituir un servicio de carrera en la Autoridad de Puertos resultara lesiva al servicio público y al trato justo que merecen sus empleados; por el contrario, la nueva administración, pro-ducto del cambio de Gobierno en 1977 ratificó la disposición que nos concierne en el Reglamento aprobado el 17 marzo, 1977. Tanto bajo la anterior, como la corriente Administra-ción, la Autoridad de Puertos actuó en acatamiento de un definido estado de derecho determinado por su exclusión de la Ley de Personal Núm. 5 de 1975, el mandato legislativo con-tenido en la ley de su creación (Núm. 125 de 7 mayo, 1942, supra) y la interpretación de dicho estatuto en la jurispru-dencia declarativa de que la Ley de la Autoridad de Puertos dispone que los nombramientos y ceses se harán conforme a normas y reglamentos conducentes a un plan general “. . . ‘análogo’ (no exacto) de administración de personal al que existe para el Gobierno de Puerto Rico; . . . .” (Pastor Lozada v. Director Ejecutivo, supra, pág. 931, en cuya decisión se explica que “ [e] 1 propósito de eximir de la reglamentación de la Ley de Personal y sus reglamentos a las corporaciones públicas fue el de capacitar a dichas corporaciones y organis-mos para actuar con la flexibilidad y rapidez que sus obliga-ciones y necesidades requieren, debido a la naturaleza de su trabajo”. Ibid., pág. 930.)
No menos determinante del estado de derecho que pro-*63movió la adopción de ambos reglamentos, el de 1976 y el de 1977, surge la disposición en el Art. 10.6 de la Ley de Personal de 1975 instruyendo que las agencias y corporaciones excluidas debían adoptar un reglamento de personal incor-porando el principio de mérito que sentaría normas de personal para aquellos empleados no cubiertos por convenios colectivos. Ambas juntas de directores de la Autoridad cum-plieron adoptando Reglamentos en 1976 y 1977 que siguen el principio de mérito, sin que para ello fuera necesario negar permanencia y seguridad al personal regular que hasta el 1976 había servido con eficiencia e idoneidad a la corporación, actuación autorizada por la ley orgánica de la corporación.
No existe, en nuestra legislación de servicio civil, la uni-formidad férrea que coarta la opinión en reconsideración. La Introducción del Reglamento de Personal previene sobre la existencia de peculiaridades presentes en diversos sectores del servicio y la presencia de una estructura jurídica y tra-dición administrativa que promueven, en ocasiones, objetivos discrepantes, la cual considera realidad vital que en modo alguno debe erosionar la adaptabilidad del principio de mérito. Su texto es iluminante. Dice :
El reglamento contiene el diseño de la estructura adminis-trativa en la cual ha de asentarse y crecer el sistema de adminis-tración de personal para todo el Gobierno del Estado Libre Aso-ciado de Puerto Rico, inclusive sus corporaciones públicas, ins-trumentalidades y municipios. Define el principio de mérito en las áreas que le son consustanciales e indispensables: clasifica-ción de puestos; reclutamiento y selección de servidores públi-cos, ascensos, traslados y descensos; adiestramiento para el servicio público; y la retención de empleados en el servicio. Dentro del concepto general del principio de mérito, se reco-nocen aquellas variantes y modalidades que es de rigor aceptar a fin de que este principio esencial quede vigente aun dentro de las peculiaridades que estén presentes en diversos sectores del servicio. Así por ejemplo, se toma conocimiento y conciencia del hecho real de que tanto la estructura jurídica como la tra-dición administrativa en Puerto Rico han tendido a establecer *64sistemas varios sobre premisas diversas y orientados hacia objetivos a veces discrepantes. Este Reglamento provee para que, aun dentro de esas circunstancias, prevalezca el principio de mérito. Reglamento, ibid., pág. 2.
La dificultad básica con el razonamiento de la opinión en reconsideración (20 nov., 1979) radica en su reiterado y ex-tendido esfuerzo en aplicar a la Autoridad de Puertos, con rigor de uniformidad y letra estricta, normas y principios enunciados en la Exposición de Motivos y Declaración de Política Pública de la Ley de Personal de 1975, cerrando los ojos ante la drástica exclusión de dicha corporación de tales ordenamientos por la tersa afirmación de su Sec. 10.6 que en lo relevante ordena:
Sección 10.6. — Exclusiones—
Las disposiciones de esta ley no aplicarán a las siguientes ramas, agencias e instrumentalidades del Gobierno:
(1) Rama Legislativa;
(2) Rama Judicial ;
(3) Los empleados de agencias o instrumentalidades del Gobierno que funcionen como empresas o negociados privados;
(4) Los empleados de agencias o instrumentalidades del Go-bierno que tengan derecho a negociar colectivamente mediante leyes especiales. Leyes de Puerto Rico, Edición Equity, año 1975, Parte 2, pág. 834.
La decisión en reconsideración incluyó lo que el legislador excluyó. Al amparo de esa inaceptable premisa, Reyes Co-reano II repudia el cambio que le dio seguridad y permanen-cia al servidor público porque dicha “transacción de personal” se hizo al aprobarse el Reglamento de 17 noviembre, 1976 fecha comprendida dentro del período de veda de la See. 4.7 de la Ley, 3 L.P.R.A. sec. 1.337, que se extiende desde dos meses antes hasta dos meses después de la celebración de las elecciones generales. Véase Ortiz v. Alcalde de Aguadilla, 107 D.P.R. 819 (1978). Más aún, tan valiosa salvaguarda del principio de mérito tiene una flexibilidad que impone día a día las necesidades del servicio, y que toma cuerpo de excep-*65ción en el tercer párrafo del citado Art, 4.7 con el siguiente lenguaje:
Se podrá hacer excepción de esta prohibición por necesidades urgentes del servicio, previa la aprobación del Director, con-forme a las normas que se establezcan mediante Reglamento.
La Autoridad de los Puertos, excluida de la Ley de Personal, nunca podrá acudir al Director de la Oficina Central de Administración de Personal (O.C.A.P.) para una dispensa del Art. 4.7 que resuelva sus “necesidades urgentes del servi-cio”, porque dicho funcionario carece de toda autoridad sobre esta corporación excluida. El propio Director de O.C.A.P., Sr. Feijóo, por ministerio de ley el primer guardador del principio de mérito, en su carta normativa Núm. 2-77 de 28 febrero, 1977 sobre “status de las agencias conforme a la Ley de Personal del Servicio Público de Puerto Rico”, clasi-fica como excluidas de las disposiciones de dicha Ley, veinte agencias de la rama ejecutiva, entre ellas, y bajo el número 13, la Autoridad de los Puertos. ¿De qué modo va a cumplir esta corporación pública el mandato legislativo sobre adminis-tración de su personal en la Ley especial de su fundación, supra, si se pretende que también acate disposiciones contra-dictorias de una Ley de Personal de la que fue específica-mente excluida? La prohibición de transacciones de personal próximas o retropróximas las elecciones generales no tiene mayor significado ni más fuerza coactiva que las demás im-portantes normas recogidas en la Ley de Personal que la Asamblea Legislativa decidió no aplicar a corporaciones cuyos empleados tengan derecho a la negociación colectiva.
Contrario al propósito original (4) de colocar a todos los *66empleados públicos bajo un régimen uniforme de principio de mérito, la autonomía de las agencias y corporaciones ex-cluidas por disposición de ley ha sido fortalecida y la aplica-ción a ellas del principio de mérito, enervada, por enmienda de la See. 2.1(2) de la Ley de Personal introducida por Ley Núm. 1 de 17 julio, 1979 que expresamente eliminó las cor-poraciones públicas de su parte afirmativa y en su lugar incorporó la excepción de aquellos empleados excluidos por la Sec. 10.6. Mediante dicha enmienda de 1979 lo que ha forta-lecido el legislador no es el principio de mérito, sino la ex-clusión de las agencias y organismos de la Sec. 10.6. Antes de la enmienda dicha See. 2.1(2), que es parte de la declaración de política pública, tenía el siguiente texto:
A fin de asegurar la extensión y el fortalecimiento del prin-cipio de mérito a todos los sectores del servicio público puerto-rriqueño, todos los empleados públicos, sean éstos empleados estatales, municipales, o de corporaciones públicas, estarán cu-biertos por un solo sistema de personal, establecido para hacer cumplir el principio de mérito, el cual se conocerá como Sistema de Personal del Servicio Público.
La Ley Núm. 1 de 17 julio, 1979, luego de consignar en su Exposición de Motivos que . . cada agencia instrumenta la política pública mediante los poderes y facultades que le con-fiere su respectiva Ley Orgánica” y que “[e]n la implemen-tación de esta ley desde su vigencia hace alrededor de año y medio, tanto nuestra Oficina como las agencias bajo su juris-dicción han comprobado que aunque filosóficamente cumple a cabalidad los objetivos y propósitos, en la práctica adolece de ciertas fallas y omisiones que han impedido su máxima utilización” reformó radicalmente el citado artículo de De-claración de Política Pública que ahora dice:
A fin de asegurar la extensión y el fortalecimiento del prin-cipio de mérito a todos los sectores del servicio público puerto-rriqueño, todos los empleados públicos, sean éstos empleados estatales, o municipales a excepción de los excluidos en el Ar-tículo 10 Sección 10.6 de esta ley, estarán cubiertos por un solo *67sistema de personal, establecido para hacer cumplir el principio de mérito, el cual se conocerá como Sistema de Personal del Ser-vicio Público.
Con dicha enmienda el legislador simplemente conformó, mediante eliminación, la Declaración de Política Pública que antes abarcaba a todos los empleados públicos, con la See. 10.6 que excluye agencias e “instrumentalidades”.
La exclusión reiterada, sin embargo, no significa enaje-nación de estas corporaciones del principio de mérito, porque la propia Sec. 10.6 de la Ley de Personal ordena a las agen-cias y corporaciones excluidas la adopción de un reglamento que incorpore el fundamental principio a las normas de personal aplicables a sus empleados no cubiertos por convenios colectivos. No puede quedar fuera de ese Reglamento la prohi-bición o período de veda electoral a que nos hemos referido porque es recurso óptimo de eficacia del principio de mérito en todas sus áreas esenciales enumeradas en la Sec. 4.1, supra, esc. 1. Su vigencia y energía compulsiva en lo que con-cierne a las agencias y corporaciones excluidas nace de la incorporación de la norma en los respectivos reglamentos. El reglamento bajo el cual el recurrente adquirió status de empleado de carrera no contenía la citada prohibición.
Como hemos visto, el principio de mérito no es de rango constitucional, sino estatutario, por lo que hay que aplicarlo en el marco trazado por el legislador, sin la expandida reper-cusión que imparte prevalencia al precepto constitucional y a su norma, por sobre cualquier conflicto en la legislación que tiene por fin su implantación. La Exposición de Motivos y la Declaración de Política Pública de la Ley de Personal de 1975, enmendada por Ley Núm. 1 de 17 julio, 1979, no pue-den leerse, ni entenderse, ni mucho menos aplicarse como si fueran el Preámbulo de la Constitución o parte de la Carta de Derechos.
La inaplicación a la Autoridad de los Puertos de las dis-posiciones de la Ley de Personal de 1975 es precepto dictado *68por el legislador, reiterado en la enmienda de 1979 a la Declaración de Política Pública, acatado por el Director de O.C.A.P. e invocado en instancia por la propia representación legal de la corporación. Nuestra opinión en reconsideración de 20 noviembre, 1979 debió percibir las limitaciones estatu-tarias del principio de mérito en Puerto Rico y reconocer el preciso mandato legislativo, que provee para situaciones disí-miles en la administración de personal de servicio público.
Con estos antecedentes y fundamentos concurro en el resultado a que llega la mayoría revocando la sentencia en reconsideración de 20 noviembre, 1979 y reinstalando la de 31 mayo, 1979 mediante la cual la sentencia recurrida fue confirmada.
—O—

 Según la Sec. 4.1 de la Ley (3 L.P.R.A. see. 1331) las áreas esen-ciales al principio de mérito son: (1) Clasificación de Puestos; (2) Re-clutamiento y Selección; (3) Ascensos, Traslados y Descensos; (4) Adies-tramiento; (5) Retención. El reglamento, que tiene fuente propia de auto-ridad en la Ley Orgánica de la Corporación, fue aprobado el 17 noviembre, 1976, dentro de los 120 días siguientes al 14 octubre, 1976 fecha en que empezó a regir la Ley de Personal de 1975, realizándose en la práctica la exigencia de la See. 10.7(2) de la Ley.


La facultad de la Autoridad de los Puertos para realizar cambios de categoría de personal, en armonía con los más altos intereses de la cor-poración, de sus empleados, y de sus servicios al público es incuestionable, a la luz de su ley orgánica (Núm. 125 de 7 mayo, 1942 (23 L.P.R.A. see. 331 y ss.)) que sobre el particular ordena:
Art. 7. — Funcionarios y empleados.
“(a) Nombramientos, separaciones, ascensos, traslados, ceses, reposi-ciones, suspensiones, licencias, y cambios de categoría, remuneración o título de los funcionarios y empleados de la Autoridad, se harán y permi-tirán como dispongan las normas y reglamentos que prescriba el Adminis-trador de Fomento Económico en consulta con el jefe de personal o el fun-cionario ejecutivo de la Oficina de Personal de Puerto Rico, conducente a un plan general análogo, en tanto el Administrador de Fomento Económico lo estime compatible con los más altos intereses de la Autoridad, de sus empleados y de sus servicios al público, al que pueda estar en vigor para los empleados del Gobierno estadual al amparo de las leyes de Personal de Puerto Rico. El Administrador de Fomento Económico y los funcionarios y empleados de la Autoridad tendrán derecho al rembolso de los gastos necesarios de viaje, o en su lugar a las dietas correspondientes que sean autorizados o aprobados de acuerdo con los reglamentos del Administrador de Fomento Económico para la Autoridad. Los funcionarios y empleados de cualquier junta, comisión, agencia o departamento del Estado Libre Aso-ciado de Puerto Rico que sean nombrados por la Autoridad y que, con an-terioridad a tal nombramiento fueran beneficiarios de cualquier sistema de fondo de ahorro y préstamo, continuarán teniendo después de dicho nom-bramiento los derechos, privilegios, obligaciones y status, respecto a los mismos, que la ley prescribe para los funcionarios y empleados que ocupan posiciones similares en el Gobierno estadual, a menos que, en el término de seis (6) meses después de tal nombramiento, dichos funcionarios y em-pleados o cualquiera de ellos signifique la intención de renunciarlos.” 23 L.P.R.A. sec. 337(a). (Énfasis nuestro.)


Para las agencias comprendidas en el sistema provee el citado Art. 4.4(c) de la Ley:
“(c) Se podrán autorizar ascensos sin oposición cuando las exigencias especiales y excepcionales del servicio, y las cualificaciones especiales de los empleados así lo justifiquen, previa la aprobación del examen correspon-diente. Para autorizar ascensos sin oposición será requisito indispensable que no haya registro de elegibles y no pueda establecerse uno en tiempo razonable, o que haya razonable certeza de que sólo hay un candidato que reúne los requisitos.”


La enmienda de 1979 excluyó la Policía en áreas esenciales al re-formar la See. 4.4(9) de la Ley, que ahora dispone:
“En aquellos sistemas en que se utilice el concepto de rango, se podrá utilizar el traslado, descenso o degradación como medida disciplinaria siempre y cuando sus leyes orgánicas lo autoricen. En estos casos no se requerirá el consentimiento del empleado.” (Art. 6, Ley Núm. 1 de 17 julio, 1979.)